DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The first line of the specification should be amended to recite that the “This application is a continuation of Serial Number 15/112,799, filed July 20, 2016, now U.S. Patent No. 11,384,315, which is a 371 of PCT/IB2015/050435 filed January 20, 2015, which claims priority to EPO 14305084.7 filed January 21, 2014.”.

The abstract of the disclosure is objected to because it contains more than one paragraph.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for being dependent upon instant claim 1 twice.  Appropriate correction and/or clarification is required.

Claim 15 recites the limitation "wherein said composition" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, the examiner asserts that claim 1 does not contain the limitation “said composition”.  It appears that claim 15 should be amended to depend from claim 14 to provide proper antecedent basis for the limitation “said composition”.  Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ogura et al, WO 99/31213.
Ogura et al, WO 99/31213, discloses a detergent composition comprising a polymer having the general formula: (A)m(B)n, in which A is a unit having at least one carboxylic group in the molecule, but no other anionic group, B is a unit having a sulfonic acid group, the ratio of m/n is 100:1 to 1;1, and the weight average molecular weight of the polymer is 4,000-200,000 (see abstract).  It is further taught by Ogura et al that unit A is preferably acrylic acid (see page 4, lines 11-18), that unit B is preferably 2-acrylamido-2-methylpropanesulfonic acid or 2-methacrylamido-2-methylpropanesulfonic acid (see page 6, line 9-page 7, line 5), and that the polymer is added to a detergent composition in an amount of 0.5-20% by weight (see page 8, lines 15-18), per the requirements of the instant invention.  Specifically, note Polymer Examples A-F on pages 19-22, and the Detergent Formulation Examples in Tables 1-4.  Although Ogura et al is silent with respect to the degree of polymerization of their monomer units, the examiner asserts that the monomer units disclosed in Ogura et al would inherently meet the degree of polymerization requirements of the instant invention, since the monomer units disclosed in Ogura et al contain all of the required monomer units in the amounts required to achieve the degree of polymerization limitations required in the instant claims, absent a showing otherwise.  Furthermore, the examiner respectfully asserts that products of identical chemical composition cannot have mutually exclusive properties.  Therefore, instant claims 1-18 are anticipated by Ogura et al, WO 99/31213.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No.11,384,315.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No.11,384,315 claims a similar detergent composition comprising a diblock copolymer comprising units of type A deriving from carboxylic acid monomers with a degree of polymerization of 5-150, such as acrylic acid, and units of type B deriving from sulfonic acid monomers, such as AMPS, wherein the degree of polymerization of the second block is greater than the degree of polymerization of the first block (see claims 1-19 of U.S. Patent No.11,384,315), as required in the instant claims.  Therefore, instant claims 1-18 are an obvious formulation in view of claims 1-19 of U.S. Patent No.11,384,315.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
December 6, 2022